                        UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
_________________________________________
RICHARD THOMPSON,                         :
                                          :    Civ. No. 18-4569 (FLW)
                  Petitioner,             :
                                          :
      v.                                  :    MEMORANDUM AND ORDER
                                          :
STEVEN JOHNSON,                           :
                                          :
                  Respondent.             :
_________________________________________ :


       Petitioner pro se, Richard Thompson (“Thompson” or “Petitioner”), is a federal prisoner

presently incarcerated by special arrangement at New Jersey State Prison, in Trenton, New

Jersey. This matter is before the Court by way of Thompson’s Petition for Writ of Habeas

Corpus Under 28 U.S.C. § 2241, in which Thompson challenges his continuing detention as

inconsistent with prior orders of the United States Parole Commission National Appeals Board.

(See ECF No. 1.) On June 15, 2017, this petition was originally docketed as a filing in a separate

habeas proceeding Thompson had previously filed with the Court. See Thompson v. D’Ilio, Civ.

A. No. 13-6282 (FLW) (D.N.J.), ECF No. 17. The Court subsequently directed that this filing be

considered as an independent habeas petition and that it be treated as having been properly filed

with the Court on June 15, 2017. Civ. A. No. 13-6282(FLW), ECF No. 26.

       Thompson challenges the execution of his sentence, under 28 U.S.C. § 2241. See

Cardona v. Bledsoe, 681 F.3d 533, 535 (3d Cir. 2012). Under Rule 4 of the Rules Governing §

2254 Cases (applied in this proceeding under Rule 1(b) of the Rules Governing § 2254 Cases),

this Court has examined the petition and determined that dismissal without receiving an answer

and the underlying record is not warranted.

       Accordingly, IT IS, on this 11th day of December 2018,
        ORDERED that the Clerk shall serve a copy of the Petition (ECF No. 1) and this Order

upon Respondent by regular mail, with all costs of service advanced by the United States; and it

is further

        ORDERED that the Clerk shall forward a copy of the Petition (ECF No. 1) and this Order

to the Chief, Civil Division, United States Attorney’s Office, at the following email address:

USANJ-HabeasCases@usdoj.gov; and it is further

        ORDERED that within forty-five (45) days of the date of the entry of this Order,

Respondent shall file and serve an Answer which responds to the allegations and grounds in the

Petition and which includes all affirmative defenses Respondent seeks to invoke; and it is further

        ORDERED that Respondent shall file and serve with the Answer certified copies of all

documents necessary to resolve Petitioner’s claims and affirmative defenses; and it is further

        ORDERED that within forty-five (45) days of receipt of the Answer, Petitioner may file a

Reply to the Answer; and it is further

        ORDERED that within seven (7) days of Petitioner’s release, be it parole or otherwise,

Respondent shall electronically file a written notice of the same with the Clerk; and it is further

        ORDERED that the Clerk of the Court shall serve a copy of this order on Petitioner by

regular U.S. mail.




                                                              /s/ Freda L. Wolfson
                                                              FREDA L. WOLFSON
                                                              United States District Judge




                                                  2
